Citation Nr: 1326822	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  10-40 751A	)	DATE
	)
	)


THE ISSUE

Whether a December 13, 1977 decision of the Board of Veterans' Appeals (Board) should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from March 1946 to March 1949.

This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in a December 13, 1977, Board decision that determined he was not entitled to revocation of the forfeiture of Department of Veterans Affairs (VA) benefits.  

(The issue of whether new and material evidence has been received to reopen the forfeiture claim and entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund are addressed in a separate decision under a different docket number).


FINDINGS OF FACT

1.  The Board's December 1977 decision that the Veteran was not entitled to a revocation of the forfeiture of VA benefits was consistent with the evidence then of record and the law in effect at that time. 

2.  To the extent any error was committed in the Board's December 1977 decision, the record does not reflect that had it not been made it would have manifestly changed the outcome. 


CONCLUSION OF LAW

The December 13, 1977, Board decision was not the product of CUE.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.1400, 20.1403 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  

The Board determined in a December 13, 1977, decision that the Veteran was not entitled to a removal of the forfeiture of VA (then the Veterans Administration) benefits.  In making this decision, the Board cited to the forfeiture provisions of 38 U.S.C.A. § 3503(a) (now located at 38 U.S.C.A. § 6103(a)) stating that:

Whoever knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Veterans' Administration (except laws pertaining to insurance benefits) shall forfeit all rights, claims, and benefits under all laws administered by the Veterans' Administration (except laws pertaining to insurance benefits).

The December 1977 decision also summarized relevant facts, to include that the Veteran filed an initial claim of service connection for pulmonary tuberculosis in March 1971, indicating he was first treated for this condition in May 1960 by M. V. B., M.D.; that this physician submitted a statement in 1972 to the effect the Veteran had been under his care since 1949 for pulmonary tuberculosis, and that an X-ray was taken at the B. C. Hospital; the Veteran submitted the original X-ray film in May 1974 as well as a statement by the physician certifying that the X-ray was taken of the Veteran at such hospital; the film, No. 151, bearing a date of February 6, 1951, showed what was interpreted by a VA physician as moderately advanced pulmonary tuberculosis, bilateral, with cavitation, left; that the original film was sent to the VA Investigation and Security Service Technical Laboratory for an opinion as to the authenticity of the date of exposure; and it was concluded that the film was a polyester base, which was not available for use until after 1960, and, therefore, the film dated February 6, 1951, could not have been exposed in 1951 as alleged; and service connection was denied for pulmonary tuberculosis by a May 1975 Board decision.  Subsequently, an administrative decision was rendered by the Compensation and Pension Services to the effect that the X-ray film that was presented by the Veteran in support of his claim was fraudulent; that the Veteran had deliberately presented false and material evidence for the purpose of establishing service connection for his pulmonary disorder; and thus it was found that he should forfeit all rights, claims, and benefits under the laws administered by VA, and that he had been appropriately informed of that determination.

The Board further noted the Veteran's contentions that he was not, in fact, responsible for the "mistake" made at the time of the submission of the X-ray; that the physician who certified such X-ray had cleared him of any involvement, and that he should not be responsible therefor.  It was also noted that M. V. B., M.D., had submitted a statement to the effect that he personally knew the Veteran had been under his care since October 1949 due to pulmonary tuberculosis, and that an X-ray had been taken; that the X-ray film taken was mixed with other films later exposed when the hospital transferred to its new building; that the X-ray film the physician had submitted with his certification as to the condition of the Veteran's health was erroneously labeled as 1949 film although it was a 1961 film of another person; and that the Veteran did not know of this situation and was not a party responsible in the submission of such film.  The physician further stated that the correct film could not now be located because it was destroyed when the hospital was transferred to its new building.

In considering these facts, including the Veteran's contentions and the evidence of record, the Board stated that although it recognized the statement subsequently made by the Veteran's physician, it must be noted that the Veteran was totally and completely in control of his claim and in the affirmative prosecution thereof.  Moreover, the Board found that, in this case, the nature of the fraud regarding the X-rays must be clearly imputed to the Veteran.  Because fraud was directly and singly for the purpose of obtaining benefits to which the Veteran was not entitled, he had been properly found to have forfeited all such benefits.  Accordingly, the Board made a conclusion of law that the Veteran, beyond reasonable doubt, knowingly submitted false evidence in his claim for compensation under the laws administered by VA; and that he had forfeited all accrued or future gratuitous benefits under the laws administrated by VA.  

Initially, the Board observes that the December 1977 decision's recitation of the provisions of 38 U.S.C.A. § 3503(a) is an accurate quotation of the statutory provisions that were in effect at that time.  Further, the decision's summary of facts was also an accurate reflection of the events of the case as demonstrated by the evidence then of record.  Moreover, the Board's conclusion that the Veteran, beyond reasonable doubt, knowingly submitted false evidence in his claim for compensation under the laws administered by VA, was an accurate application of the legal standard for forfeiture determinations at that time.  Therefore, the Board's December 1977 decision that the Veteran was not entitled to a revocation of the forfeiture of VA benefits was consistent with the evidence then of record and the law in effect at that time. 

With respect to the Veteran's specific contentions of CUE, he maintains that he is not a medical doctor and would not have known that the X-ray in question was fraudulent.  He also contends that the Board did not make a ruling as to if he knowingly submitted fraudulent evidence, but made a determination that he was to be held accountable for the fraudulent X-rays that were submitted.

To the extent the Veteran has submitted supporting evidence for his CUE motion, to include the statements offered during this appeal, it is noted this evidence was not of record at the time of the December 1977 decision.  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).

In regard to the Veteran's contention that the Board did not find in December 1977 that he knowingly submitted fraudulent evidence, as already indicated, the Board made a specific conclusion of law that "beyond reasonable doubt, [he] knowingly submitted false evidence..."  However, even if the Board had not made this conclusion of law, the statutory provisions of 38 U.S.C.A. § 3503(a) in effect at that time provided that forfeiture occurred not only when a claimant knowingly submitted false evidence, but also when such causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of fraudulent evidence.  Thus, despite the Veteran's contentions to the contrary, the December 1977 Board decision was consistent with the law in effect at that time.  Moreover, the Board considered his contentions that he was not responsible for the "mistake" regarding the film at the time of the December 1977 decision, as well as the supporting statement from M. V. B., M.D..  

Regarding the contention to the effect that the evidence of record at the time of December 1977 Board decision did not support a conclusion that he knowingly submitted fraudulent evidence, this constitutes no more than a disagreement with how the evidence was weighed or evaluated by the Board in December 1977.  Such disagreements do not constitute CUE.  38 C.F.R. § 20.1403(d).  

No other contentions of CUE have been advanced by the Veteran with respect to the December 1977 Board decision.  Moreover, as indicated above, a review of the December 1977 decision in light of the Veteran's contentions demonstrates that the Board's determination at that time was consistent with the evidence then of record and the law in effect at that time.  Therefore, the Board finds that to the extent any error was committed in December 1977 decision, the record does not reflect that had it not been made it would have manifestly changed the outcome. 

For the reasons detailed above, the Board concludes that the December 13, 1977, decision was not the product of CUE.  Therefore, the benefit sought in this case must be denied.


ORDER

The motion for revision of the December 13, 1977, Board decision on the basis of CUE is denied.




                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



